                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


ARTSKILLS, INC.,
  Plaintiff,
                                                              No. 3:17-cv-1552 (VAB)
    v.

ROYAL CONSUMER PRODUCTS, LLC,
   Defendant.


                              RULING ON CLAIM CONSTRUCTION

         Artskills, Inc. (“Artskills” or “Plaintiff”) has sued Royal Consumer Products, LLC

(“Defendant” or “RCP”), alleging that RCP was infringing two of Artskills’s patents: U.S. Patent

Nos. 9,076,352 (“the ‘352 Patent”) and 9,495,886 (“the ‘886 Patent”) (collectively, “the asserted

Utility Patents”). See Complaint, dated Sept. 14, 2017 (“Compl.”), ECF No. 1.

         RCP has brought counterclaims against Artskills, alleging that Artskills falsely marked its

products with three patents: U.S. Patent Nos. D739,467 (“the D467 patent”), D754,253 (“the

D253 patent”), and D706,872 (“the D872 patent”) (collectively, “the asserted Design Patents.”).

See Second Amended Answer, dated Dec. 14, 2018 (“Am. Ans.”), ECF No. 100.

         Following the submission of initial, supplemental, and responsive claim construction

briefs by Artskills and RCP, the Court held a claim construction hearing under Markman v.

Westview Instruments, Inc., 517 U.S. 370 (1996), to determine the construction of the disputed

terms in the patent claims in question. Minute Entry, filed Apr. 9, 2019, ECF No. 121.

         For the reasons explained below, the Court construes the disputed terms in the asserted

Utility Patents as follows:
  


                                                    Court’s construction
     Disputed Term
                                     ‘352 Patent                               ‘886 Patent
     “Pre-weakened      A line in the sheet of material that     A line in the blank that has been
     line”              has been weakened.                       weakened.
     “Folded state”     [in Claim 6 only]: The state in          [in Claim 8 only]: The state in which
                        which the first side panel is folded     the first side panel is folded over the
                        over the center panel about the first    center panel about the first line in
                        line in the sheet of material that has   the blank that has been weakened,
                        been weakened, and the second side       and the second side panel is folded
                        panel is folded over the center          over the center panel about the
                        panel about the second line in the       second line in the blank that has
                        sheet of material that has been          been weakened.
                        weakened.
     “Fold line”        A line along which the sheet of          n/a
                        material may be folded.
     “Perforation       A line along which a portion of the      n/a
     line”              sheet of material may be detached
                        or separated.

           For the reasons explained below, the Court construes the disputed terms of the asserted

Design Patents as follows:

          Disputed Term                                 Court’s construction
     “Blank” (D872 Patent)      A single piece of material to be assembled into a tri-fold display. 
     “Blank” (D467 & D253       A single piece of material to be assembled into a multi-panel
     Patents)                   display.
     “I claim the ornamental    The ornamental aspects of the design of a single piece of material
     design for a tri-fold      to be assembled into a tri-fold display, as shown in Figures 1–3,
     display blank, as shown    specifically the configuration of linear segments of equal length,
     and described.” (D872      the shape and positioning of slots in the header panel, the
     Patent)                    size/shape of the rounded panel corners, and the width/length/shape
                                of the header and adhesive panels.
     “I claim the ornamental    The ornamental aspects of the design of a single piece of material
     design for a multi-panel   to be assembled into a multi-panel display, as shown in Figures 1–
     display blank, as shown    5, specifically the configuration of linear segments of equal length,
     and described.” (D467      the shape and positioning of slots in the header panel, the
     Patent)                    size/shape of the rounded panel corners, and the width/length/shape
                                of the header and adhesive panels.
     “I claim the ornamental    The ornamental aspects of the design of a single piece of material
     design for a multi-panel   to be assembled into a multi-panel display, as shown in Figures 1–
     display blank, as shown    2, specifically the configuration of linear segments of equal length,
     and described.” (D253      the shape and positioning of slots in the header panel, the
     Patent)                    size/shape of the rounded panel corners, and the width/length/shape
                                of the header and adhesive panels.


                                                    2
 
  


     I.      FACTUAL AND PROCEDURAL BACKGROUND

             A. The Asserted Utility Patents

          On February 5, 2015, Artskills filed the ‘352 Patent, entitled “Multi-Panel Display

Device, Blank, and Method of Forming the Device,” as Application No. 14/614,742. See ‘352

Patent, annexed as Ex. B to Complaint, ECF No. 1-2. On July 7, 2015, the United States Patent

& Trademark Office (“USPTO”) issued the ‘352 Patent. Id.

          Artskills accuses RCP—through its sale of the RCP Eco Brites Project Board with

Header—of infringing independent claim 1, dependent claims 2 through 7, independent claim 8,

dependent claims 9 through 11, independent claim 12, and dependent claims 13 through 19 of

the ‘352 Patent. Compl. ¶ 51. Those claims read as follows, with the disputed terms or phrases

noted in bold typeface:

                 1. A multi-panel display device comprising:
                 a sheet of material comprising:
                   a center panel having a first edge, a second edge, a top edge, a
                       bottom edge, a height measured between the top and bottom
                       edges of the center panel, and a width WC measured between
                       the first and second edges of the center panel;
                   a first side panel having a first free edge, a second edge, a top edge,
                       a bottom edge, and a height measured between the top and
                       bottom edges of the first side panel, the second edge of the first
                       side panel attached to the first edge of the center panel along a
                       first pre-weakened line;
                   a second side panel having a first edge, a second edge, a top edge,
                       a bottom edge, and a height measured between the top and
                       bottom edges of the second side panel, the first edge of the
                       second side panel attached to the second edge of the center
                       panel along a second pre-weakened line; and
                   a header panel having a first edge, a second edge, a top edge, a
                       bottom edge, a height measured between the top and bottom
                       edges of the head panel, and a width WH measured between the
                       first and second edges of the header panel, the first edge of the
                       header panel detachably coupled to the second edge of the
                       second side panel along a third pre-weakened line, the header
                       panel comprising a first slot and a second slot, each of the first
                       and second slots extending from one of the first and second


                                                    3
 
  


          edges of the header panel towards the other of the first and
          second edges of the header panel, the first and second slots
          having a length LS measured from the one of the first and
          second edges of the header panel to a terminal end of the slots
          that is less than the width WH of the header panel, the first and
          second slots spaced apart by a distance D that is greater than
          the width WC of the center panel; the heights of the center panel,
          the first side panel, the second side panel, and the header panel
          being substantially the same so that the top and bottom edges
          of the center panel, the first side panel, the second side panel,
          and the header panel are aligned;
     the sheet of material alterable between:
       (1) a folded state in which:
          (A) the first side panel is folded over the center panel about the
          first pre-weakened line; and
          (B) the second side panel is folded over the center panel about
          the second pre-weakened line; and
       (2) a display state in which:
          (A) the header panel is broken away from the second side panel
          along the third pre-weakened line;
          (B) the first and second side panels extend in a direction away
          from a front surface of the center panel; and
          (C) the header panel is mounted to the first and second side
          panels so as to extend upward from the top edges of the first
          and second side panels.

     2. The multi-panel display device of claim 1 wherein Ls is between
     1.5 inches and 3 inches.

     3. The multi-panel display device of claim 1 wherein the first and
     second pre-weakened lines are fold lines and wherein the third
     pre-weakened line is a perforation line.

     4. The multi-panel display device of claim 1 wherein the first side
     panel has a width W1 measured between the first free edge and the
     second edge of the first side panel, the second side panel has a width
     W2 measured between the first and second edges of the second side
     panel, and wherein W1 is substantially equal to W2.

     5. The multi-panel display device of claim 4 wherein
     W2 + WH ≥ WC – W1, W1 > WH, and W2 > WH.

     6. The multi-panel display device of claim 1 wherein in the folded
     state the header panel at least partially overlies a rear surface of the
     first side panel.



                                        4
 
  


     7. The multi-panel display device of claim 1 wherein in the display
     state the first and second side panels extend outwardly from the
     center panel in a manner oblique to the front surface of the center
     panel.

     8. A multi-panel display device comprising:
     a sheet of material comprising:
       a center panel having a first edge, a second edge, and a width WC
          measured between the first and second edges;
       a first side panel having a first free edge and a second edge, the
          second edge of the first side panel attached to the first edge of
          the center panel along a first pre-weakened line;
       a second side panel having a first edge and a second edge, the first
          edge of the second side panel attached to the second edge of the
          center panel along a second pre-weakened line; and
       a header panel having a first edge, a second edge, and a width WH
          measured between the first and second edges, the first edge of
          the header panel detachably coupled to the second edge of the
          second side panel along a third pre-weakened line;
       wherein each of the center panel, the first side panel, the second
          side panel, and the header panel have the same height;
     the sheet of material alterable between:
       (1) a folded state in which:
          (A) the first side panel is folded over the center panel about the
               first pre-weakened line; and
          (B) the second side panel is folded over the center panel about
               the second pre-weakened line; and
       (2) a display state in which:
          (A) the header panel is broken away from the second side panel
               along the third pre-weakened line;
          (B) the first and second side panels extend in a direction away
               from a front surface of the center panel; and
          (C) the header panel is mounted to the first and second side
               panels so as to extend upward from top edges of the first
               and second side panels.

     9. The multi-panel display device of claim 8 wherein the header
     panel comprises a first slot and a second slot, each of the first and
     second slots extending from one of the first and second edges of the
     header panel towards the other of the first and second edges of the
     header panel, the first and second slots having a length Ls measured
     from the one of the first and second edges of the header panel to a
     terminal end of the slots that is less than the width WH of the header
     panel, the first and second slots spaced apart by a distance D that is
     greater than the width WC of the center panel, and wherein LS is
     between 1.5 inches and 3 inches.


                                       5
 
  



     10. The multi-panel display device of claim 8 wherein the first and
     second pre-weakened lines are fold lines and wherein the third
     pre-weakened line is a perforation line.

     11. The multi-panel display device of claim 8 wherein the first side
     panel has a width W, measured between the first free edge and the
     second edge of the first side panel, the second side panel has a width
     W2 measured between the first and second edges of the second side
     panel, and wherein W1 is substantially equal to W2, W1 > WH,
     W2 > WH, and W2 + WH ≥ WC – W1.

     12. A blank for a multi-panel display device comprising:
     a center panel having a first edge and a second edge;
     a first side panel having a first free edge and a second edge, the
       second edge of the first side panel attached to the first edge of the
       center panel along a first pre-weakened line;
     a second side panel having a first edge and a second edge, the first
       edge of the second side panel attached to the second edge of the
       center panel along a second pre-weakened line; and
     a header panel having a first edge and a second edge, the first edge
       of the header panel detachably coupled to the second edge of the
       second side panel along a third pre-weakened line, the header
       panel comprising a first slot and a second slot, each of the first and
       second slots extending from one of the first and second edges of
       the header panel towards the other of the first and second edges of
       the header panel;
     wherein the first side panel has a width W1 measured between the
       first free edge and the second edge of the first side panel, the
       second side panel has a width W2 measured between the first and
       second edges of the second side panel, the center panel has a width
       WC measured between the first and second edges of the center
       panel, and the header panel has a width WH measured between the
       first and second edges of the header panel, and wherein
       W2 + WH ≥ WC – W1; and
     wherein W1, is substantially equal to W2, W1 > WH, and W2 > WH.

     13. The blank of claim 12 wherein the first and second slots have a
     length LS measured from the one of the first and second edges of the
     header panel to a terminal end of the first and second slots that is
     located between the first and second edges of the header panel, the
     length LS being less than the width WH of the header panel.

     14. The blank of claim 13 wherein LS is between 1.5 inches and 3
     inches.



                                        6
 
  


               15. The blank of claim 12 wherein the first and second slots are
               spaced apart by a distance D that is greater than the width WC of the
               center panel.

               16. The blank of claim 12 wherein the first and second pre-
               weakened lines are fold lines and wherein the third pre-weakened
               line is a perforation line, the header panel being separable from the
               second side panel along the third pre-weakened line.

               17. The blank of claim 12 wherein when the blank is in a folded
               state the first side panel is folded over the center panel about the
               first pre-weakened line and the second side panel is folded over the
               center panel about the second pre-weakened line so that the header
               panel overlies a rear surface of the first side panel.

               18. The blank of claim 12 wherein the first side panel, the second
               side panel, the center panel, and the header panel collectively form
               an integral sheet of material.

‘352 Patent cols. 13–16.

       On June 30, 2015, Artskills filed the ‘886 Patent, entitled “Multi-Panel Display Device,

Blank, and Method of Forming the Device,” as Application No. 14/754,802. See ‘886 Patent,

annexed as Ex. A to Complaint, ECF No. 1-1. On November 15, 2016, the USPTO issued the

‘886 Patent. Id.

       Artskills accuses RCP—through its sale of the RCP Eco Brites Project Board with

Header—of infringing independent claim 1, dependent claims 2 through 9, independent claim

10, and dependent claims 11 through 14 of the ‘886 Patent. Compl. ¶ 34. Those claims read as

follows, with the disputed terms or phrases to be construed by the Court noted in bold typeface:

               1. A blank for a multi-panel display device comprising:
               a center panel having a first edge, a second edge, a top edge, and a
                 bottom edge, a first height measured between the top and bottom
                 edges of the center panel;
               a first side panel having a first free edge, a second edge, a top edge,
                 and a bottom edge, a second height measured between the top and
                 bottom edges of the first side panel, the second edge of the first
                 side panel attached to the first edge of the center panel along a
                 first pre-weakened line;


                                                 7
 
  


     a second side panel having a first edge, a second edge, a top edge,
       and a bottom edge, a third height measured between the top and
       bottom edges of the second side panel, the first edge of the second
       side panel attached to the second edge of the center panel along
       a second pre-weakened line; and
     a header panel having a first edge and a second edge and first and
       second slots extending from one of the first and second edges of
       the header panel towards the other of the first and second edges of
       the header panel, the first edge of the header panel detachably
       coupled to the second edge of the second side panel along a third
       pre-weakened line; and
     wherein each of the first, second, and third heights is the same.

     2. The blank of claim 1 wherein the header panel has a fourth height
     measured between a top edge and a bottom edge thereof, the fourth
     height being the same as the first, second, and third heights.

     3. The blank of claim 1 wherein each of the first, second, and third
     heights is between 30-40 inches.

     4. The blank of claim 1 wherein the top edges of the center panel,
     the first side panel, and the second side panel lie on a first plane and
     wherein the bottom edges of the center panel, the first side panel,
     and the second side panel lie on a second plane, the first and second
     planes being parallel.

     5. The blank of claim 1 further comprising a first width measured
     between the first and second edges of the center panel, a second
     width measured between the first free edge and the second edge of
     the first side panel, and a third width so measured between the first
     and second edges of the second side panel, the second width being
     substantially equal to the third width.

     6. The blank of claim 5 wherein a ratio of the first width of the center
     panel to each of the second width of the first side panel and the third
     width of the second side panel is approximately 2:1.

     7. The blank of claim 1 wherein in a folded state the first side panel
     is folded over the center panel about the first pre-weakened line,
     the second side panel is folded over the center panel about the
     second pre-weakened line, and the first free edge of the first side
     panel is adjacent to the second edge of the second side panel.

     8. The blank of claim 7 wherein in the folded state the first and
     second side panels do not overlap one another.



                                        8
 
  


     9. The blank of claim 1 wherein the first side panel, the second side
     panel, the center panel, and the header panel collectively form an
     integral sheet of material.

     10. A blank for a multi-panel display device comprising:
     a center panel having a first edge and a second edge, a first width
       measured between the first and second edges of the center panel;
     a first side panel having a first free edge and a second edge, the
       second edge of the first side panel attached to the first edge of
       the center panel along a first pre-weakened line, a second width
       measured between the first free edge and the second edge of the
       first side panel;
     a second side panel having a first edge and a second edge, the first
       edge of the second side panel attached to the second edge of the
       center panel along a second pre-weakened line, a third width
       measured between the first and second edges of the second side
       panel;
     a header panel having a first edge and a second edge and first and
       second slots extending from one of the first and second edges of
       the header panel towards the other of the first and second edges of
       the header panel, the first edge of the header panel detachably
       coupled to the second edge of the second side panel along a third
       pre-weakened line; and
     wherein a ratio of the first width to the second width is
       approximately 2:1.

     11. The blank of claim 10 wherein the second and third widths are
     substantially the same.

     12. The blank of claim 10 wherein top surfaces of the center panel,
     the first side panel, the second side panel, and the header panel are
     aligned along a first axis and wherein bottom surfaces of the center
     panel, the first side panel, the second side panel, and the header
     panel are aligned along a second axis, the first axis being parallel to
     the second axis.

     13. The blank of claim 10 wherein each of the center panel, the first
     side panel, the second side panel, and the header panel have the same
     height.

     14. The blank of claim 10 wherein the center panel has a height
     measured between top and bottom surfaces thereof, and wherein the
     first and second side panels are attached to the first and second edges
     of the center panel, respectively, along an entirety of the height of
     the center panel.



                                       9
 
  


‘886 Patent cols. 14–16.

       Both patents list Stephen P. Dashe as their inventor and Artskills as the assignee. See

‘352 Patent at 1, ‘886 Patent at 1.

           B. The Asserted Design Patents

       RCP alleges that the “Artskills Trifold Display Board with Header” (hereafter, the

“Artskills Trifold Display”) currently designed and sold by Artskills in the United States in at

least three sizes, was marked with six patents, including the three asserted design patents, until

July 18, 2018. Am. Ans. at 13 ¶ 6. RCP alleges, on information and belief, that the Artskills

Trifold Display is still sold marked with these patents. Id. at 13 ¶ 7.

       RCP alleges that the Artskills Trifold Display “does not practice at least the invention(s)

disclosed in” the asserted Design Patents, D872, D467, and D253, because it “does not contain

all claimed features and an ordinary observer could distinguish [it] from the claimed designs” of

the asserted Design Patents. Id. at 13 ¶ 8.

       On February 17, 2012, Artskills filed the D872 patent, entitled “Tri-Fold Display Blank”,

as Application No. 29/413,658. See D872 Patent, annexed as Ex. P to Pfeiffer Decl., ECF No.

114-2. On June 10, 2014, the USPTO issued the D872 Patent. Id. The D872 patent has a single

claim: “the ornamental design for a tri-fold display blank,” as shown and described in eleven

figures representing different views of the tri-fold display blank in two present embodiments. Id.

The disputed claim terms are “blank” and “ornamental design for a tri-fold display blank.”

       On March 27, 2013, Artskills filed the D467 patent, entitled “Multi-Panel Display

Blank”, as Application No. 29/451,100. See D467 Patent, annexed as Ex. Q to Pfeiffer Decl.,

ECF No. 114-3. On September 22, 2015, the USPTO issued the D467 Patent. Id. The D467

patent has a single claim: “the ornamental design for a multi-panel display blank,” as shown and



                                                  10
 
  


described in thirteen figures representing different views of a multi-panel display blank in three

present embodiments. Id. The disputed claim terms are “blank” and “the ornamental design for a

multi-panel display blank.”

       On June 9, 2014, Artskills filed the D253 patent, entitled “Multi-Panel Display Blank”, as

Application No. 29/493,393. See D253 Patent, annexed as Ex. R to Pfeiffer Decl., ECF No. 114-

4. On April 19, 2016, the USPTO issued the D253 Patent. Id. The D26 patent has a single claim:

“the ornamental design for a multi-panel display blank,” as shown and described in ten figures

representing different views of the multi-panel display blank in one present embodiment. Id. The

disputed claim terms are “blank” and “the ornamental design for a multi-panel display blank.”

           C. Procedural History

       On September 14, 2017, Artskills sued RCP. Compl.

       On January 11, 2018, RCP filed its Answer. Answer, dated Jan. 11, 2018, ECF No. 23.

       On January 30, 2018, RCP filed an Amended Answer with affirmative defenses and

counterclaims. First Am. Ans. RCP denied Artskills’s allegations of infringement, arguing that

its Eco Brites Project Board does not directly infringe Artskills’s patents, either literally or under

the doctrine of equivalents, and does not contributorily infringe. Id. at 7. RCP also asserted

additional affirmative defenses in its First Amended Answer including, inter alia, invalidity and

prosecution history estoppel. Id.

       RCP also asserted counterclaims against Artskills of false marking, alleging that Artskills

falsely affixed the D872, D467, and D253 Patents to the Trifold Display Board, and to related

advertising, marketing, and promotional materials, for the purposes of deceiving the public. Id. at

9–18. RCP further asserted that Artskills’s alleged false statements relating to the patents have

discouraged and deterred parties from purchasing and/or using products from RCP, and are likely



                                                  11
 
  


to continue to discourage and deter parties; as a result, RCP claimed it has been damaged by

Artskills’s statements. Id. at 12, 15, 17.

        On February 13, 2018, Artskills moved to dismiss RCP’s counterclaims under Federal

Rules of Civil Procedure 12(b)(6) and 9(b). Motion to Dismiss Counterclaims, dated Feb. 13,

2018 (“Mot. to Dismiss”), ECF No. 40. RCP opposed the motion. Objection to Mot. to Dismiss,

dated Mar. 2, 2018, ECF No. 43.

        On July 6, 2018, the Court heard argument on the motion to dismiss. See Minute Entry,

dated July 6, 2018, ECF No. 56.

        On July 20, 2018, the Court granted the motion to dismiss, finding that RCP failed to

plead all the elements of a false marking claim under 35 U.S.C. § 292, in accordance with Rule

9(b)’s heightened pleading standard. See Ruling and Order on Mot. to Dismiss, dated Jul. 20,

2018, ECF No. 58, at 16 (citing In re BP Lubricants USA Inc., 637 F.3d 1307, 1309 (Fed. Cir.

2011) (“This court holds that Rule 9(b)’s particularity requirement applies to false marking

claims[.]”)). The Court, however, allowed RCP to file a motion for leave to amend its

counterclaims by August 24, 2018, to the extent that the deficiencies identified in the ruling

could be addressed. Id.

        On August 3, 2018, the parties jointly filed a chart listing the disputed claim terms, and

the parties’ proposed constructions of them, in the ‘352 and ‘886 Patents. Joint Disputed Claim

Terms Chart, filed Aug. 3, 2018 (“Utility Patents Chart”), ECF No. 61.

        On August 24, 2018, the parties filed their opening claim construction briefs with respect

to the disputed claim terms in the asserted Utility Patents. Plaintiff’s Opening Claim

Construction Brief, dated Aug. 24, 2018 (“Pl.’s Br.”), ECF No. 66; Defendant’s Opening Claim

Construction Brief, dated Aug. 24, 2018 (“Def.’s Br.”), ECF No. 71.



                                                 12
 
  


          That same day, RCP moved for leave to amend its Answer and counterclaims under

Federal Rule of Civil Procedure 15 and the Court’s July 20, 2018 Ruling and Order. Motion to

Amend Answer, dated Aug. 24, 2018 (“Mot. to Amend”), ECF No. 65. In addition to addressing

the deficiencies identified in the Court’s Ruling and Order, RCP sought leave to include a new

counterclaim and affirmative defense alleging inequitable conduct. Proposed Second Amended

Answer and Counterclaims, dated Aug. 24, 2018 (“Proposed Second Am. Ans.”), annexed as Ex.

1 to Mot. to Amend, ECF No. 64-1, at 9–12. RCP also sought leave to amend its existing

affirmative defense of invalidity by including additional information that it obtained during

discovery. Id.

          On September 14, 2018, Artskills opposed the motion, arguing that RCP should be

precluded from amending its counterclaims. Plaintiff’s Memorandum Opposing Mot. to Amend,

dated Sep. 14, 2018 (“Pl.’s Mem.”), ECF No. 78, at 10.

          On September 21, 2018, the parties filed responsive claim construction briefs. Plaintiff’s

Responsive Claim Construction Brief, dated Sept. 21, 2018 (“Pl.’s Resp.”), ECF No. 82;

Defendant’s Responsive Claim Construction Brief, dated Sept. 21, 2018 (“Def.’s Resp.”), ECF

No. 83.

          On September 27, 2018, RCP submitted a reply in support of its motion to amend. Reply,

dated Sept. 27, 2018, ECF No. 86.

          On December 3, 2018, the Court granted RCP’s motion. Ruling and Order on Motion for

Leave to Amend, dated Dec. 3, 2018, ECF No. 98.

          On December 14, 2018, RCP filed its Second Amended Answer. Second Amended

Answer and Counterclaims, dated Dec. 14, 2018, ECF No. 100.




                                                  13
 
  


        On January 11, 2019, Artskills filed a response to RCP’s counterclaims. Response, dated

Jan. 11, 2019, ECF No. 105.

       On January 21, 2019, the Court entered a schedule for the parties to file supplemental

briefing with respect to disputed terms in the asserted Design Patents in RCP’s counterclaims.

Order, dated Jan. 21, 2019, ECF No. 107.

       On February 11, 2019, the parties jointly filed a chart listing the disputed claim terms,

and the parties’ proposed constructions of them, in the D872, D467, and D253 Patents.

Supplemental Joint Disputed Claim Terms Chart, filed Feb. 11, 2019 (“Design Patents Chart”),

ECF No. 108.

       On February 27, 2019, the parties filed their opening supplemental claim construction

briefs with respect to the asserted Design Patents. Plaintiff’s Opening Supplemental Claim

Construction Brief, dated Feb. 27, 2019 (“Pl.’s Supp. Br.”), ECF No. 109; Defendant’s Opening

Claim Construction Brief, dated Feb. 27, 2019 (“Def.’s Supp. Br.”), ECF No. 112.

       On March 20, 2019, the parties filed responsive supplemental claim construction briefs.

Plaintiff’s Responsive Supplemental Claim Construction Brief, dated Mar. 20, 2019 (“Pl.’s Supp.

Resp.”), ECF No. 116; Defendant’s Responsive Supplemental Claim Construction Brief, dated

Sept. 21, 2018 (“Def.’s Supp. Resp.”), ECF No. 119.

       On April 8, 2019, the Court held a claim construction hearing, and reserved decision.

Minute Entry, filed Apr. 9, 2019, ECF No. 121; Transcript of Motion Hearing, dated Apr. 8,

2019 (“Tr.”), ECF No. 122.




                                                14
 
  


     II.      STANDARD OF REVIEW

           “[A] patent claim is that ‘portion of the patent document that defines the scope of the

patentee’s rights.’” Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 835 (2015) (quoting

Markman, 517 U.S. at 372).

           Since the Supreme Court’s decision in Markman, “the construction of a patent, including

terms of art within its claim, is exclusively within the province of the court.” Markman, 517 U.S.

at 372; see also Teva, 135 S. Ct. at 835 (“We held [in Markman] that the construction of a patent,

including terms of art within its claim, is not for a jury but exclusively for the court to

determine. That is so even where the construction of a term of art has evidentiary

underpinnings.”) (internal citations and quotation marks omitted).

           “[A] judge, in construing a patent claim, is engaged in much the same task as the judge

would be in construing other written instruments, such as deeds, contracts, or tariffs.” Teva, 135

S. Ct. 837 (citations omitted). “Courts construe claims by considering the evidence necessary to

resolve disputes about claim terms and to assign a fixed, unambiguous, legally operative

meaning to the claim.” Liquid Dynamics Corp. v. Vaughan Co., 355 F.3d 1361, 1367 (Fed. Cir.

2004) (citing Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)).

           “[T]here is no magic formula or catechism for conducting claim construction.” Phillips v.

AWH Corp., 415 F.3d 1303, 1324 (Fed. Cir. 2005). “Nor is the court barred from considering

any particular sources or required to analyze sources in any specific sequence, as long as those

sources are not used to contradict claim meaning that is unambiguous in light of the intrinsic

evidence.” Id. (citing Vitronics, 90 F.3d at 1583–84; Intel Corp. v. VIA Techs., Inc., 319 F.3d

1357, 1367 (Fed. Cir. 2003)).




                                                    15
 
  


     III.      DISCUSSION

             “[T]he words of a claim are generally given their ordinary and customary meaning.”

Phillips, 415 F.3d at 1312 (citations and internal quotation marks omitted). “[T]he ordinary and

customary meaning of a claim term is the meaning that the term would have to a person of

ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date

of the patent application.” Id. at 1313 (citations omitted). This is an “objective baseline from

which to begin claim interpretation” and is “based on the well-settled understanding that

inventors are typically persons skilled in the field of the invention and that patents are addressed

to and intended to be read by others of skill in the pertinent art.” Id. (citations omitted).

            “In some cases, the ordinary meaning of claim language as understood by a person of

skill in the art may be readily apparent even to lay judges, and claim construction in such cases

involves little more than the application of the widely accepted meaning of commonly

understood words.” Id. at 1314 (citing Brown v. 3M, 265 F.3d 1349, 1352 (Fed. Cir. 2001)). “In

many cases that give rise to litigation, however, determining the ordinary and customary

meaning of the claim requires examination of terms that have a particular meaning in a field of

art.” Id.

            Courts in such cases will typically first consult intrinsic evidence, i.e., the “context of the

entire patent, including the specification.” Id. at 1303. This evidence includes: (1) the words of

the claims themselves; (2) the context in which terms are used; (3) the remainder of the

specification; (4) other claims in the patent, both asserted and unasserted; and (5) the prosecution

history. Id. at 1314–15.

            “In some cases, however, the district court will need to look beyond the patent’s intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background



                                                      16
 
  


science or the meaning of a term in the relevant art during the relevant time period.” Teva, 135 S.

Ct. at 841 (citation omitted). “In cases where those subsidiary facts are in dispute, courts will

need to make subsidiary factual findings about that extrinsic evidence.” Id.

       “In some instances, a factual finding will play only a small role in a judge’s ultimate legal

conclusion about the meaning of the patent term. But in some instances, a factual finding may be

close to dispositive of the ultimate legal question of the proper meaning of the term in the

context of the patent.” Id. at 841–42. “The district judge, after deciding the factual dispute, will

then interpret the patent claim in light of the facts as he has found them. This ultimate

interpretation is a legal conclusion.” Id. at 841.

       “When the parties present a fundamental dispute regarding the scope of a claim term, it is

the court’s duty to resolve it.” O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d

1351, 1362 (Fed. Cir. 2008). “Thus, ‘[a] determination that a claim term “needs no construction”

or has the “plain and ordinary meaning” may be inadequate when a term has more than one

“ordinary” meaning or when reliance on a term’s “ordinary” meaning does not resolve the

parties’ dispute.’” Eon Corp. IP Holdings v. Silver Spring Networks, 815 F.3d 1314, 1318 (Fed.

Cir. 2016) (quoting O2 Micro, 521 F.3d at 1361). But “a court need not attempt the impossible

task of resolving all questions of meaning with absolute, univocal finality.” Id. “Such an

endeavor could proceed ad infinitum, as every word—whether a claim term itself, or the words a

court uses to construe a claim term—is susceptible to further definition, elucidation, and

explanation.” Id.; see also Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed.

Cir. 1999) (“[O]nly those terms need be construed that are in controversy, and only to the extent

necessary to resolve the controversy.”) (citation omitted).




                                                     17
 
  


        The Court first will consider each disputed term in the asserted Utility Patents and then

consider each disputed term in the asserted Design Patents.

           A. Disputed Terms in Asserted Utility Patents

       As an initial matter, the Court notes that the parties are in agreement that the ‘352 Patent

and the ‘886 Patent are relatively similar, and that the disputed terms generally have the same

meaning in both patents, with the exception that they occasionally use different undisputed

terms. For example, in the ‘352 Patent, all claims describe a “sheet of material” and in the ‘886

Patent, all claims describe a “blank.” These terms are treated by the parties as interchangeable

within the context of the asserted Utility Patents, the only difference being that the ‘352 Patent

uses the term “sheet of material,” while the ‘886 Patent uses the term “blank.” The Court places

these together in brackets, where necessary, to indicate that only one or the other is used in their

respective patents.

       The Court also notes that while the parties’ briefing indicated that they also disputed the

meaning of “attached to” in the asserted Utility Patents, they indicated at the Markman hearing

that they no longer believed construction of this term was necessary. See Tr. 10:1–8.

Accordingly, the Court will only construe the remaining terms about which the parties have

presented a fundamental dispute. O2 Micro, 521 F.3d at 1362.

 




                                                 18
 
  


                  1.   “Pre-Weakened Line”

     Pl.’s Proposed                 Def.’s Proposed                Relevant ‘352      Relevant ‘886
     Construction                   Construction                   Patent Claims      Patent Claims
     Pre-weakened line means a      For first/second pre-          1, 3, 8, 10, 12,   1, 7, 10
     line that has been weakened    weakened lines:                16, 17
     so as to facilitate folding    A line in the [sheet of
     and/or detachment              material/blank] that
                                    weakens the [sheet of
                                    material/blank] along the
                                    line to enable folding
                                    without cutting or piercing
                                    the [sheet of
                                    material/blank]

                                    For third pre-weakened
                                    line:
                                    A line in the [sheet of
                                    material/blank] that
                                    weakens the [sheet of
                                    material/blank] along the
                                    line by cuts or piercings
                                    extending along the entire
                                    line to enable a portion of
                                    the [sheet of
                                    material/blank] to be
                                    detached without
                                    additional tools

           First, the parties’ dispute whether or not the use of “pre-weakened line” in the patent

claims is different when the patent refers to the first or second pre-weakened line and when it

refers to the third pre-weakened line.

           Artskills argues that the use of this term is consistent throughout the patent, and that

“[w]hen the same term appears multiple times in a claim” it is presumed to have the same

meaning throughout. Pl.’s Br. at 15 (citing PODS, Inc. v. Porta Stor, Inc., 484 F.3d 1359, 1366

(Fed. Cir. 2007) (“We apply a ‘presumption that the same terms appearing in different portions

of the claims should be given the same meaning unless it is clear from the specification and

prosecution history that the terms have different meanings at different portions of the claims.’”)).


                                                    19
 
  


       RCP, however, argues that the term is used in fundamentally different ways depending on

whether the claims refer to the first, second, or third pre-weakened lines. See Def.’s Br. at 11

(“[I]t is clear that the inventor had different purposes in mind for the first and second pre-

weakened lines related to the side panels than the third pre-weakened line by which the header

panel is coupled to the display.”) (citing Phillips, 415 F.3d at 1314).

       The Court agrees that “pre-weakened line” has the same meaning throughout both

patents, regardless of whether it is used to refer to the first, second, or third pre-weakened line,

but disagrees that the term’s usage necessarily incorporates the functional limitations that either

party seeks to ascribe. Because those limitations are separately described in the claims, a

definition that duplicates those limitations is unnecessary.

       For example, with Defendant’s proposed constructions inserted, claim 3 of the ‘352

Patent would read: “The multi-panel display device of claim 1 wherein the lines in the sheet of

material that weaken the sheet of material along the lines to enable folding without cutting or

piercing the sheet of material are fold lines and wherein the line in the sheet of material that

weakens the sheet of material along the line by cuts or piercings extending along the entire line

to enable a portion of the sheet of material to be detached without additional tools is a

perforation line.”

       This construction would essentially render claim 3 superfluous, as it would appear to be

restating that the fold lines are fold lines and the perforation line is a perforation line. See Merck

& Co., Inc. v. Teva Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005) (reversing district

court’s claim construction of the term “about” where it rendered other parts of the claim

superfluous); Elekta Instrument S.A. v. O.U.R. Sci. Int’l, Inc., 214 F.3d 1302, 1306 (Fed. Cir.

2000) (“We agree with OSI that the district court erred in interpreting claim 1 to include gamma



                                                  20
 
  


units with radiation sources and beam channels located “beginning at the edge of the helmet (0°)

and extending to a point between 30°–45° . . . . While Elekta argues that ‘extending’ should be

interpreted as ‘to reach’ rather than ‘to stretch,’ we conclude that the key word is ‘between,’ and

that the ordinary meaning of the phrase ’only within a zone extending between’ is inescapable.

The claim only encompasses 30°–45°. Any other conclusion renders the reference to 30°

superfluous.”).

       With Plaintiff’s proposed constructions inserted, claim 3 of the ‘352 Patent would read:

“The multi-panel display device of claim 1 wherein the first and second lines that have been

weakened so as to facilitate folding and/or detachment are fold lines and wherein the third line

that has been weakened so as to facilitate folding and/or detachment is a perforation line.” While

this construction would not render claim 3 superfluous, it is unnecessary for the inventor to

communicate that the line was weakened to facilitate either folding or detachment, while also

communicating that two of the lines were for folding and one was for perforation.

       Instead, a “pre-weakened line” can be more simply construed as “a line in the [sheet of

material/blank] that has been weakened.” With this construction inserted, claim 3 would more

simply read: “The multi-panel display device of claim 1 wherein the first and second lines in the

sheet of material that have been weakened are fold lines and wherein the third line in the sheet of

material that has been weakened is a perforation line.”

       At the claim construction hearing, RCP argued that such a definition would be

insufficient because it would fail to communicate to the jury that the first and second pre-

weakened lines were not interchangeable with the third pre-weakened line. See Tr. 22:24–23:5,

24:24–25:6. RCP contended that it was important that the Court’s construction capture the

substantive difference between how the lines are weakened: that the first and second pre-



                                                21
 
  


weakened lines are less weakened, essentially, than the third pre-weakened line. See Tr. 25:15–

27:1, 27:13–28:10, 34:12–35:5. In RCP’s view, the fact that “pre-weakened line” is never used

on its own in the asserted Utility Patents, but is always preceded by a modifier, supports its

position. See Tr. 31:14–34:11.

              The Court disagrees.

              The jury, which will be adequately supplied by the parties with the full context for the

patent claims, will be able to distinguish between the different lines based on other language

from the patent claims, specifically the clear distinctions made between the fold and perforation

lines in claims 3, 10, and 16 of the ‘352 Patent.1 The jury also will be able to distinguish between

the different lines based on references to: (1) the side panels being “folded over” about the first

and second pre-weakened line in claim 1 of the ‘352 Patent and claim 7 of the ‘886 Patent; (2)

the header panel being “broken away from the second side panel” along the third pre-weakened

line in claim 1 of the ‘352 Patent; and (3) the header panel being “detachably coupled” to the

second side panel along the third pre-weakened line in claim 10 of the ‘886 Patent.

              Accordingly, the Court construes “pre-weakened line” to mean: (1) in the ‘352 Patent, “a

line in the sheet of material that has been weakened”; and (2) in the ‘886 Patent, “a line in the

blank that has been weakened.”




                                                            
1
 Those distinctions are not, however, present in the ‘886 Patent. In the event that, as this litigation proceeds,
Artskills were to withdraw its claims under the ‘352 Patent and proceed only under the ‘886 Patent, RCP may move
for the Court to reconsider this issue of claim construction before trial.

                                                               22
 
  


                   2. “Folded state”

     Pl.’s Proposed                   Def.’s Proposed               Relevant ‘352      Relevant ‘886
     Construction                     Construction                  Patent Claims      Patent Claims
     The first side panel is folded   Indefinite                    1, 6, 8, 17        7, 8
     over the center panel about
     the first pre-weakened line,
     and the second side panel is
     folded over the center panel
     about the second pre-
     weakened line.

           Artskills argues that RCP, in arguing that the term “folded state” is indefinite, is

attempting “to use claim construction as a dispositive motion on invalidity.” Pl.’s Br. at 23.

Artskills contends that this is improper because expert testimony would be required on whether

the term is indefinite, and because invalidity is an issue reserved for summary judgment or trial.

Id. at 23–24.

           RCP argues that finding this term indefinite is appropriate because “the Federal Circuit

has consistently held that ‘a determination of claim indefiniteness is a legal conclusion that is

drawn from the court’s performance of its duty as the construer of patent claims.’” Id. (citing

Personalized Media Commc’ns, LLC v. Int’l Trade Comm’n, 161 F.3d 696, 706 (Fed. Cir. 1998);

Praxair, Inc. v. ATMI, Inc., 543 F.3d 1306, 1319 (Fed. Cir. 2008); S3 Inc. v. NVIDIA Corp., 259

F.3d 1364, 1367 (Fed. Cir. 2001)).

           RCP cites to cases, however, merely articulating that indefiniteness is a conclusion of law

and not of fact. “The Federal Circuit has advised that ‘[c]ourts should be cautious not to allow

claim construction to morph into a mini-trial on validity.’” Bedgear, LLC v. Fredman Bros.

Furniture Co., No. 2:15-cv-6759 (KAM), 2019 WL 911301, at *10 (E.D.N.Y. Feb. 25, 2019)

(quoting Hill-Rom Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1374 (Fed. Cir. 2014)).

Moreover, “[a]lthough ‘indefiniteness has the same construction underpinnings as a Markman


                                                     23
 
  


hearing, two reasons make it more appropriate to defer it until summary judgment: (1) the high

burden of proof required to show indefiniteness and (2) its potentially dispositive, patent-

invalidating nature.’” Id. (quoting Int’l Dev. LLC v. Richmond, No. 09-CV-2495, 2010 WL

4703779, at *6 (D.N.J. Nov. 12, 2010)).

        The Court therefore declines to address RCP’s indefiniteness arguments at this stage of

the case.

        The Court adopts the construction proposed by Artskills for Claim 6 of the ‘352 Patent,

but finds that this construction would be superfluous for Claims 1, 8, and 17 of the ‘352 Patent,

as the term is clearly defined in those claims. See ‘352 Patent at Claims 1, 8, and 17. Likewise,

the Court adopts the construction proposed by Artskills for Claim 8 of the ‘886 Patent, but finds

that this construction would be superfluous for Claim 7 of the ‘886 Patent, as the term is clearly

defined in that claim. See ‘886 Patent at Claim 7.

        The Court finds it appropriate, however, to modify Artskills’s proposed construction by

inserting the Court’s construction of “pre-weakened line” into the definition of “folded state,” to

ensure that there is no ambiguity about the meaning of “folded state.”

        Thus, the Court construes “folded state” to mean: (1) in Claim 6 of the ‘352 Patent, “the

state in which the first side panel is folded over the center panel about the first line in the sheet of

material that has been weakened, and the second side panel is folded over the center panel about

the second line in the sheet of material that has been weakened”; and (2) in Claim 8 of the ‘886

Patent, “the state in which the first side panel is folded over the center panel about the first line in

the blank that has been weakened, and the second side panel is folded over the center panel about

the second line in the blank that has been weakened.”




                                                  24
 
  


                  3. “Fold line”

     Pl.’s Proposed                 Def.’s Proposed               Relevant ‘352      Relevant ‘886
     Construction                   Construction                  Patent Claims      Patent Claims
     A pre-weakened line that       A line in the sheet of        3, 10, 16          n/a
     facilitates folding            material that weakens the
                                    sheet of material along the
                                    line by folding or
                                    compressing the sheet of
                                    material without cutting or
                                    piercing the sheet of
                                    material

           RCP’s proposed construction includes the additional limitation of “compressing,” as well

as the limitation that such folding or compressing occur “without cutting or piercing the [sheet of

material/blank].” Artskills objects to these additional limitations, noting that “compressing” is a

term that does not appear in the intrinsic evidence, and that none of the claims specify that a fold

line must be created by a particular method. Pl.’s Resp. at 17.

           The Court agrees that the additional limitations are unnecessary, particularly since the

ordinary meaning of “fold” does not imply that cutting or piercing would be necessary.

           The Court also finds it unnecessary, however, to re-introduce the term “pre-weakened

line”—or its construction—into this definition. Every time the term “fold line” is used, it is

already preceded by the term “pre-weakened lines.” See, e.g., ‘352 Patent at Claim 3 (“the first

and second pre-weakened lines are fold lines”); see also id. at Claims 10, 16. Including “pre-

weakened line,” or this Court’s construction of “pre-weakened line,” in this term’s construction

creates a redundancy.

           Accordingly, the Court construes “fold line” in the ‘352 Patent as: “a line along which the

sheet of material may be folded.”




                                                    25
 
  


                  4. “Perforation line”

     Pl.’s Proposed                Def.’s Proposed               Relevant ‘352     Relevant ‘886
     Construction                  Construction                  Patent Claims     Patent Claims
     A pre-weakened line that      A line in the sheet of        3, 10, 16         n/a
     facilitates detachment or     material that weakens the
     separation                    sheet of material along the
                                   line by many small cuts or
                                   holes extending along the
                                   entire line to enable a
                                   portion of the sheet of
                                   material to be detached
                                   along the line without
                                   additional tools

           Artskills contends that the additional specification sought by RCP as to how the

perforation line is formed is not supported by the intrinsic evidence in the patent. See Pl.’s Br. at

31. First, Artskills argues that the claims themselves do not restrict how the perforations may be

formed. See Pl.’s Br. at 30–31; Tr. 49:12–21. Second, Artskills points out that, while the patent

specification for the ‘352 Patent states that in certain embodiments the line “can be formed by a

plurality of small holes,” it also can be formed “by other techniques such as, for example without

limitation, a deep depression in the blank.” ‘352 Patent at col. 5, 46–56; see Tr. 16:18–17:5.

           Because the claims themselves do not limit the manner in which a perforation line may

be formed, the Court agrees that it is unnecessary to construe the term “perforation line” to

include such limitations.

           The Court also finds it unnecessary to re-introduce the term “pre-weakened line”—or its

construction—into this definition. As with the term, “fold line,” every time the term “perforation

line” is used, it is already preceded by the term “pre-weakened line.” See, e.g., ‘352 Patent at

Claim 3 (“the third pre-weakened line is a perforation line.”); see also id. at Claims 10, 16.

Including “pre-weakened line,” or the Court’s construction of “pre-weakened line,” in this term’s

construction creates a redundancy.


                                                   26
 
  


        Accordingly, the Court construes “perforation line” in the ‘352 Patent as: “a line along

which a portion of the sheet of material may be detached or separated.”

             B. Disputed Terms in Asserted Design Patents

        “Because a claimed design is better represented by an illustration rather than a

description . . . ‘the preferable course ordinarily will be for a district court not to attempt to

“construe” a design patent claim by providing a detailed verbal description of the claimed

design.’” Ethicon Endo-Surgery, Inc. v. Covidien, Inc., 796 F.3d 1312, 1333 (Fed. Cir. 2015)

(quoting Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 679 (Fed. Cir. 2008)). However,

“there are a number of claim scope issues which may benefit from verbal or written guidance,

among them the distinction between features of the claimed design that are ornamental and those

that are purely functional.” Id. (citing Egyptian Goddess, 643 F.3d at 680).

        This is because “a design patent is invalid if its overall appearance is dictated by function,

and therefore primarily functional,” but not invalid if “the overall appearance of a claimed design

is not primarily functional . . . even if certain elements have functional purposes.” Id. (citing L.A.

Gear, Inc. v. Thom McAn Shoe Co., 988 F.2d 1117, 1123 (Fed. Cir. 1993); Richardson v. Stanley

Works, Inc., 597 F.3d 1288, 1293–94 (Fed. Cir. 2010)). In the latter case, the scope of the claim

“must be limited to the ornamental aspects of the design, and does not extend to ‘the broader

general design concept.’” Id. (quoting OddzOn Prods., Inc. v. Just Toys, Inc., 122 F.3d 1396,

1405 (Fed. Cir. 1997)). In such cases, claim construction by the court is necessary, but its scope

is narrow.

        For example, in Richardson, the Federal Circuit upheld a lower court’s claim

construction decision because the “[t]he district court here properly factored out the functional

aspects of Richardson’s design as part of its claim construction.” Richardson, 597 F.3d at 1293.



                                                   27
 
  


It noted that “[a] claim to a design containing numerous functional elements, such as here,

necessarily mandates a narrow construction.” Id. The Federal Circuit further explained that its

earlier en banc Egyptian Goddess opinion did not “compel[ ] a different outcome.” Id.; see also

Metrokane, Inc. v. Wine Enthusiast, 185 F. Supp. 2d 321, 326–27 (S.D.N.Y. 2002) (“Because a

design patent only protects the novel, ornamental aspects of the design as shown in the patent, a

court must identify those aspects in order to construe the scope of protection of the patent.”)

(citing Elmer v. ICC Fabricating, Inc., 67 F.3d 1571, 1577 (Fed. Cir. 1995); Hsin Ten Enter.

USA, Inc. v. Clark Enters., 149 F. Supp. 2d 60, 63 (S.D.N.Y. 2001)).

           Indeed, the Federal Circuit later reversed a district court’s claim construction ruling

because “the fact finder should not focus on the particular designs of these elements when

determining infringement, but rather focus on what these elements contribute to the design’s

overall ornamentation.” Sport Dimension, Inc. v. Coleman Co., Inc., 820 F.3d 1316, 1322–23

(Fed. Cir. 2016). As the Federal Circuit noted there, “[b]ecause of the design’s many functional

elements and its minimal ornamentation, the overall claim scope of the claim is accordingly

narrow.” Id. (citing Ethicon, 796 F.3d at 1334).

                   1. “Blank”

     Pl.’s Proposed Construction                          Def.’s Proposed Construction

     A piece of material prepared to be made into a       To the extent the Court determines that
     multi-panel display [for D253 & D467 Patents]        construction of the term “blank” is
     or a tri-fold display [for D872 Patent] by further   appropriate, this term is indefinite. To the
     operation.                                           extent the Court determines that
                                                          construction is appropriate and possible
                                                          for “blank” at this stage, RCP proposes
                                                          the following construction:
                                                          A single piece of material to be assembled
                                                          into a multi-panel display [for D253 & D467
                                                          Patents] or a tri-fold display [for D872 Patent]




                                                     28
 
  


       RCP argues that “construction of an individual term from the specification is improper

because a design patent includes a single claim that is represented by the figures.” Joint

Supplemental Claim Construction Chart at 2 (citing Manual of Patent Examining Procedure

(“MPEP”) at § 1502.01(C); 37 C.F.R.1.154(b)(6); Levi Strauss & Co. v. Golden Trade, S.r.L.,

No. 90-cv-6291, 1995 WL 710822, at *38 n.13 (S.D.N.Y. Dec. 1, 1995); D.I. 41 at 11).

       The Court disagrees.

       The same basic principles of claim construction govern design patents and utility patents

and the Court must resolve all fundamental disputes regarding the scope of a claim term raised

by the parties before the case may proceed to a jury trial. See O2 Micro, 521 F.3d at 1361–62

(“By failing to construe this term, the district court left the jury free to consider these arguments

. . . . the parties’ arguments regarding the meaning and legal significance of the ‘only if’

limitation were improperly submitted to the jury . . . . When the parties present a fundamental

dispute regarding the scope of a claim term, it is the court’s duty to resolve it.”); see also Times

Three Clothier, LLC v. Spanx, Inc., Nos. 13 Civ. 2157 & 13 Civ. 7260 (DLC), 2014 WL

1688130, at *3 (S.D.N.Y. Apr. 29, 2014) (explaining that because of the court’s duty to resolve a

fundamental dispute regarding the scope of a claim term, “[r]esolution of discrete disputes

regarding [design patent] claim scope may be appropriate, rather than a verbal description of the

entire claim.”) (citing O2 Micro, 521 F.3d at 1362; Egyptian Goddess, 543 F.3d at 679).

       Construction of the term “blank” therefore is required.

       RCP argues that the term “blank” is indefinite. For the reasons addressed above, the

Court declines to address RCP’s indefiniteness arguments at this stage of the case.

       In the alternative, RCP proposes a construction similar to Artskills’s proposed

construction.



                                                  29
 
  


       At the claim construction hearing, both parties agreed that a “blank” is a single piece of

material, see Tr. 84:24–85:6; the only disagreement is whether or not the blank is “to be

assembled into” a tri-fold or multi-panel display, or “made into” a tri-fold or multi-panel display

“by further operation.” Artskills objected that the phrase “assembled into” was potentially too

narrow, to the extent that setting up the tri-fold or multi-panel displays requires some

disassembly—i.e., separating the header panel from the side panel. See Tr. 86:13–87:1. In

response, the Court noted that many products requiring “assembly” are understood, in their

ordinary meaning, to require some separation of pieces or components as part of the process of

assembling them. See Tr. 87:3–88:3. Artskills indicated that, as long as that ordinary

understanding was followed, it had no objection to the Court adopting the term in its claim

construction. See Tr. 88:4–5.

       The Court therefore adopts RCP’s proposed construction and construes the term “blank”

as follows: (1) in the D872 Patent, “a single piece of material to be assembled into a tri-fold

display”; and (2) in the D253 & D467 Patents, “a single piece of material to be assembled into a

multi-panel display.”

 




                                                 30
 
  


                   2. “I claim the ornamental design for a tri-fold display blank, as shown and
                      described.” (D872 Patent)
                      “I claim the ornamental design for a multi-panel display blank, as shown
                      and described.” (D467 & D253 Patents)

     Patent Pl.’s Proposed Construction                   Def.’s Proposed Construction
     D872   The claim of the D’872 patent means an        Indefinite.
            ornamental design for a trifold display       To the extent the Court determines a
            blank, as shown and described in Figs.        construction is possible at this stage, RCP
            1–3 (flat blank configuration), Fig. 4        proposes the following construction:
            (partially assembled configuration), and      The ornamental design for a single piece
            Figs. 5–11 (assembled configuration).         of material to be assembled into a tri-fold
            The ornamental design may permit, but         display as shown in Figs. 5–11, including
            does not include, an intermediate             at least the ornamental design for the
            configuration in which the blank is           configuration of linear segments of equal
            folded and sealed closed for distribution     length as shown in Figures 1–3 and the
            and sale.                                     shape and positioning of slots as shown in
                                                          Figures 1–4.
     D467     The claim of the D’467 patent means an      Indefinite.
              ornamental design for a multi-panel         To the extent the Court determines a
              display blank, as shown and described       construction is possible at this stage, RCP
              in Figs. 1–5 (flat blank configuration),    proposes the following construction:
              Fig. 6 (partially assembled                 The ornamental design for a single piece
              configuration), and Figs. 7–13 (fully       of material to be assembled into a multi-
              assembled configuration). The               panel display as shown in Figs. 7–13,
              ornamental design may permit, but does      including at least the ornamental design
              not include, an intermediate                for the configuration of linear segments of
              configuration in which the blank is         equal length as shown in Figures 1–5 and
              folded and sealed closed for distribution   the shape and positioning of slots as
              and sale.                                   shown in Figures 1–6.
     D253     The claim of the D’253 patent means an      Indefinite.
              ornamental design for a multi-panel         To the extent the Court determines a
              display blank, as shown and described       construction is possible at this stage, RCP
              in Figs. 1–2 (flat blank configuration),    proposes the following construction:
              Fig. 3 (partially assembled                 The ornamental design for a single piece
              configuration), and Figs. 4–10 (fully       of material to be assembled into a multi-
              assembled configuration). The               panel display as shown in Figs. 4–10,
              ornamental design may permit, but does      including at least the ornamental design
              not include, an intermediate                for the configuration of linear segments of
              configuration in which the blank is         equal length as shown in Figures 1–2 and
              folded and sealed closed for distribution   the shape and positioning of slots as
              and sale.                                   shown in Figures 1–3.

            RCP argues these claims are all indefinite. For the reasons addressed above, the Court

declines to address RCP’s indefiniteness arguments at this time.

                                                    31
 
  


       The parties have three disagreements as to the scope of these claims: (1) whether the

claims are for all three configurations of the display, or simply the flat blank configuration;

(2) whether the claim also includes the ornamental design of an undepicted “intermediate

configuration in which the blank is folded and sealed closed for distribution and sale”; and

(3) which features constitute the “ornamental” aspects of the designs.

       RCP primarily argues that the claim must be limited to the ornamental design shown in

the flat blank configuration because a design patent by its nature is limited to a single article of

manufacture. The prosecution history, they assert, indicates that the patent examiner from the

USPTO required amending all references in the D872 patent to a “tri-fold display” to refer

instead to a “tri-fold display blank,” including in the title and claim description. See Def.’s Supp.

Br. at 30. RCP also points to extrinsic evidence—expert testimony and dictionary definitions—

which it argues support its position that, once the blank has been assembled somehow, including

by separating any pieces from it, it ceases to be referred to as a blank; accordingly, because the

claim is to the ornamental design of a “blank,” the Court must limit the claim to the design

shown in the flat blank configuration.

       Artskills argues, however, that it is “improper to use claim construction to read out the

majority of the figures in the design patent,” as a “design patent claim is to be construed as a

whole, in view of all of the drawings.” Pl.’s Supp. Resp. at 20 (citing Crocs, Inc. v. Int’l Trade

Comm’n, 598 F.3d 1294, 1302–03 (Fed. Cir. 2010); Contessa Food Prods., Inc. v. Conagra, Inc.,

282 F.3d 1370, 1380 (Fed. Cir. 2002); Anderson v. Kimberly-Clark Corp., 570 F. App’x 927,

933 (Fed. Cir. 2014)).

       Artskills’ argument, however, obscures the claim construction inquiry for design patents

and its focus on the ornamental, rather than the functional, features of the design. See Sport



                                                  32
 
  


Dimension, Inc., 820 F.3d at 1322–23 (“Because of the design’s many functional elements and

its minimal ornamentation, the overall claim scope of the claim is accordingly narrow.”);

Richardson, 597 F.3d at 1293 (“The district court here properly factored out the functional

aspects of Richardson’s design as part of its claim construction.”); see also Ethicon, 796 F.3d at

1333–34 (“Thus, we affirmed the construction of the district court, which removed the

generalized football shape, tail, and fins from the scope of the claim, limiting the design claim to

its purely ornamental features . . . .”) (citing OddzOn, 122 F.3d at 1405, 1400).

       Indeed, while the Federal Circuit expressed concern in Crocs over an “undue emphasis

on particular features of the design rather than examination of the design as a whole,” Crocs, 598

F.3d at 1302, this concern was limited to the ornamental features of the design. See id. at 1304

(“In other words, the concentration on small differences in isolation distracted from the overall

impression of the claimed ornamental features.”). Likewise, in Contessa, the Federal Circuit

recognized that “the district court properly construed the scope of the claimed invention to be its

‘overall ornamental visual impression, rather than . . . the broader general design concept.’”

Contessa, 282 F.3d at 1377 (quoting OddzOn, 122 F.3d at 1405).

       Here, the Court is faced with design patents that reflect views of three different physical

configurations of a tri-panel or multi-panel display, while only claiming the ornamental design

for a “blank.” Because only the ornamental design of the blank is claimed, only the figures that

depict the product in its form as a blank are relevant to the Court’s determination of the

ornamental design of the blank. Those figures are: (1) in the D872 Patent, Figures 1–3; (2) in the

D467 Patent, Figures 1–5; and (3) in the D253 Patent, Figures 1–2.

       With respect to the “intermediate configuration,” the Court agrees with RCP that it would

be improper to construe ornamental design elements from a configuration that is not even



                                                 33
 
  


depicted in the figures. See Crocs, 598 F.3d at 1302 (“Design patents are typically claimed as

shown in drawings, and claim construction must be adapted to a pictorial setting.”); see also id.

at 1302-1303 (“[A]n illustration depicts a design better than it could be by any description and a

description would probably not be intelligible without the illustration.”)(internal citation and

quotation marks omitted).

        Finally, the parties disagree as to which elements are functional as opposed to

ornamental.

       As a threshold matter, Artskills argues that it would be inappropriate at this stage of the

proceedings to “call out” certain features as functional or ornamental because functionality is a

fact-intensive inquiry. As discussed above, however, that determination is a critical part of

design patent claim construction. See Richardson, 597 F.3d at 1293 (“The district court here

properly factored out the functional aspects of Richardson’s design as part of its claim

construction . . . . A claim to a design containing numerous functional elements, such as here,

necessarily mandates a narrow construction.”); Sport Dimension, 820 F.3d at 1323 (“Because of

the design’s many functional elements and its minimal ornamentation, the overall claim scope of

the claim is accordingly narrow.”) (citing Ethicon, 796 F.3d at 1334); Ethicon, 796 F.3d at 1333–

34 (“Although the existence of a functional purpose for the football-shape, tail, and fin elements

of the underlying article did not alone invalidate the design patent—as the claimed design also

included some purely ornamental features—such functional aspects at least necessitated cabining

the scope of the design claim in order to prevent the claim from encompassing the general design

concept of a football with tails and fins. Thus, we affirmed the construction of the district court,

which removed the generalized football shape, tail, and fins from the scope of the claim, limiting




                                                 34
 
  


the design claim to its purely ornamental features . . . .”) (citing OddzOn, 122 F.3d at 1405,

1400).

              Artskills then argues, in the alternative, that the Court cannot reach such a determination

because RCP has not presented evidence to support its contentions as to which elements are

functional.

              Nevertheless, the parties have identified four elements that they believe are ornamental.

RCP initially argued that only the configuration of linear segments of equal length and the shape

and positioning of slots in the header panel were ornamental. Artskills argues that two other

features are also ornamental: the size/shape of the rounded panel corners, and the

width/length/shape of the header and adhesive panels. At the claim construction hearing, RCP

conceded that the rounded corners are somewhat ornamental and that it would not necessarily be

opposed to including it in the claim construction—though it also argued that the rounded corners

are primarily functional, because the inventor testified in his deposition and the related asserted

patents’ specifications indicate that rounded corners were chosen to reduce the likelihood they

would become bent or otherwise damaged. See Tr. 130:9–131:5.

              Because the parties have identified no other features that could be ornamental, the Court

finds it appropriate to limit the scope of claim construction to those four features.2

              The Court thus will limit the claims to the “ornamental aspects of the design” of the

blank, rather than the more abstract expression of the “ornamental design” of the blank,

following the approach approved by the Federal Circuit in Richardson. See Richardson, 597 F.3d

at 1293 (“If the patented design is primarily functional rather than ornamental, the patent is


                                                            
2
  The Court may, however, consider whether this claim scope may be expanded to include additional features upon
the presentation of further evidence by the parties—provided that any attempt to amend the claim scope must be
addressed before trial.

                                                               35
 
  


invalid. However, when the design also contains ornamental aspects, it is entitled to a design

patent whose scope is limited to those aspects alone and does not extend to any functional

elements of the claimed article.”).

           Accordingly, the Court limits the scope of the claims of the design patents as follows:

(1) the sole claim of the D872 Patent to “the ornamental aspects of the design of a single piece of

material to be assembled into a tri-fold display, as shown in Figures 1–3, specifically the

configuration of linear segments of equal length, the shape and positioning of slots in the header

panel, the size/shape of the rounded panel corners, and the width/length/shape of the header and

adhesive panels”; (2) the sole claim of the D467 Patent to “the ornamental aspects of the design

of a single piece of material to be assembled into a multi-panel display, as shown in Figures 1–5,

specifically the configuration of linear segments of equal length, the shape and positioning of

slots in the header panel, the size/shape of the rounded panel corners, and the width/length/shape

of the header and adhesive panels”; and (3) the sole claim of the D253 Patent to “the ornamental

aspects of the design of a single piece of material to be assembled into a multi-panel display, as

shown in Figures 1–2, specifically the configuration of linear segments of equal length, the shape

and positioning of slots in the header panel, the size/shape of the rounded panel corners, and the

width/length/shape of the header and adhesive panels.”

     IV.      CONCLUSION

           For the reasons stated above, the Court construes the disputed terms of the asserted

Utility Patents as follows:




                                                   36
 
  


                                                    Court’s construction
     Disputed Term
                                     ‘352 Patent                               ‘886 Patent
     “Pre-weakened      A line in the sheet of material that     A line in the blank that has been
     line”              has been weakened.                       weakened.
     “Folded state”     [in Claim 6 only]: The state in          [in Claim 8 only]: The state in which
                        which the first side panel is folded     the first side panel is folded over the
                        over the center panel about the first    center panel about the first line in
                        line in the sheet of material that has   the blank that has been weakened,
                        been weakened, and the second side       and the second side panel is folded
                        panel is folded over the center          over the center panel about the
                        panel about the second line in the       second line in the blank that has
                        sheet of material that has been          been weakened.
                        weakened.
     “Fold line”        A line along which the sheet of          n/a
                        material may be folded.
     “Perforation       A line along which a portion of the      n/a
     line”              sheet of material may be detached
                        or separated.

           The Court construes the disputed terms of the asserted Design Patents as follows:

          Disputed Term                                 Court’s construction
     “Blank” (D872 Patent)      A single piece of material to be assembled into a tri-fold display. 
     “Blank” (D467 & D253       A single piece of material to be assembled into a multi-panel
     Patents)                   display.
     “I claim the ornamental    The ornamental aspects of the design of a single piece of material
     design for a tri-fold      to be assembled into a tri-fold display, as shown in Figures 1–3,
     display blank, as shown    specifically the configuration of linear segments of equal length,
     and described.” (D872      the shape and positioning of slots in the header panel, the
     Patent)                    size/shape of the rounded panel corners, and the width/length/shape
                                of the header and adhesive panels.
     “I claim the ornamental    The ornamental aspects of the design of a single piece of material
     design for a multi-panel   to be assembled into a multi-panel display, as shown in Figures 1–
     display blank, as shown    5, specifically the configuration of linear segments of equal length,
     and described.” (D467      the shape and positioning of slots in the header panel, the
     Patent)                    size/shape of the rounded panel corners, and the width/length/shape
                                of the header and adhesive panels.
     “I claim the ornamental    The ornamental aspects of the design of a single piece of material
     design for a multi-panel   to be assembled into a multi-panel display, as shown in Figures 1–
     display blank, as shown    2, specifically the configuration of linear segments of equal length,
     and described.” (D253      the shape and positioning of slots in the header panel, the
     Patent)                    size/shape of the rounded panel corners, and the width/length/shape
                                of the header and adhesive panels.




                                                    37
 
  


       The parties are directed to meet, confer, and jointly propose a schedule for all remaining

pre-trial deadlines, including for any further discovery and briefing of dispositive motions, by

May 17, 2019.

       SO ORDERED at Bridgeport, Connecticut, this 1st day of May, 2019.

                                                               /s/ Victor A. Bolden
                                                             Victor A. Bolden
                                                             United States District Judge




                                                38
 
